Name: 2010/761/EU: Commission Decision of 7Ã December 2010 amending Annexes I and II to Decision 2010/221/EU as regards approved national measures by Hungary and the United Kingdom for spring viraemia of carp (notified under document C(2010) 8617) Text with EEA relevance
 Type: Decision
 Subject Matter: health;  fisheries;  agricultural activity;  trade;  marketing
 Date Published: 2010-12-08

 8.12.2010 EN Official Journal of the European Union L 322/47 COMMISSION DECISION of 7 December 2010 amending Annexes I and II to Decision 2010/221/EU as regards approved national measures by Hungary and the United Kingdom for spring viraemia of carp (notified under document C(2010) 8617) (Text with EEA relevance) (2010/761/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2006/88/EC of 24 October 2006 on animal health requirements for aquaculture animals and products thereof, and on the prevention and control of certain diseases in aquatic animals (1), and in particular Article 43(2) thereof, Whereas: (1) Commission Decision 2010/221/EU of 15 April 2010 approving national measures for limiting the impact of certain diseases in aquaculture animals and wild aquatic animals in accordance with Article 43 of Council Directive 2006/88/EC (2) allows certain Member States to apply placing on the market and import restrictions on consignments of those animals in order to prevent the introduction of certain diseases, including spring viraemia of carp (SVC), provided that the Member States have either demonstrated that they, or certain demarcated areas, are free of the disease in question (disease-free areas) or that they have established an eradication programme to obtain such freedom. (2) Annex I to Decision 2010/221/EU lists the disease-free areas and Annex II thereto lists the areas with approved eradication programmes. (3) Annex II to Decision 2010/221/EU currently lists Great Britain as an area of the United Kingdom with approved eradication programme for SVC. That Member State has now submitted information demonstrating that its eradication programme has been successfully completed and that Great Britain should be regarded as free of SVC and listed in Annex I, instead of in Annex II, to that Decision as regards that disease. (4) Hungary has submitted to the Commission applications for the approval of national measures as regards SVC. Hungary has also conducted targeted surveillance of SVC for the last two years which has demonstrated that its entire territory is free of SVC. Hungary should therefore be listed in Annex I to Decision 2010/221/EU as free of SVC. (5) Annexes I and II to Decision 2010/221/EU should therefore be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annexes I and II to Decision 2010/221/EU are replaced by the text in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 7 December 2010. For the Commission John DALLI Member of the Commission (1) OJ L 328, 24.11.2006, p. 14. (2) OJ L 98, 20.4.2010, p. 7. ANNEX Annexes I and II to Decision 2010/221/EU are replaced by the following: ANNEX I Member States and areas regarded as being free of the diseases listed in the table and approved to take national measures to prevent the introduction of those diseases in accordance with Article 43(2) of Directive 2006/88/EC Disease Member State Code Geographical demarcation of the area with approved national measures Spring viraemia of carp (SVC) Denmark DK Whole territory Ireland IE Whole territory Hungary HU Whole territory Finland FI Whole territory Sweden SE Whole territory United Kingdom UK The whole territory of the United Kingdom; the territories of Guernsey, Jersey and the Isle of Man Bacterial kidney disease (BKD) Ireland IE Whole territory United Kingdom UK The territory of Northern Ireland; the territories of Jersey and the Isle of Man. Infectious pancreatic necrosis virus (IPN) Finland FI The continental parts of the territory Sweden SE The continental parts of the territory United Kingdom UK The territory of the Isle of Man Infection with Gyrodactylus salaris (GS) Ireland IE The whole territory Finland FI The water catchment areas of the Tenojoki and NÃ ¤Ã ¤tÃ ¤mÃ ¶njoki; the water catchment areas of the Paatsjoki, Luttojoki, and Uutuanjoki are considered as buffer zones. United Kingdom UK The whole territory of the United Kingdom; the territories of Guernsey, Jersey and the Isle of Man ANNEX II Member States and areas with eradication programmes as regards certain diseases in aquaculture animals, and approved to take national measures to control those diseases in accordance with Article 43(2) of Directive 2006/88/EC Disease Member State Code Geographical demarcation of the area with approved national measures Bacterial kidney disease (BKD) Finland FI The continental parts of the territory Sweden SE The continental parts of the territory United Kingdom UK The territory of Great Britain Infectious pancreatic necrosis virus (IPN) Sweden SE The coastal parts of the territory